Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew J. Baca, Registration No. 60,887 on 03/15/2022
The application has been amended as follows:		
1. (Cancelled) 
2. (Cancelled) 
3. (Currently amended)  A method comprising: starting a data reception from a shared transmission medium; detecting a collision at the shared transmission medium; waiting to send receive data to a link layer until after a delay period at least partially responsive to detecting the collision; and after ending the data reception from the shared transmission medium, generating signaling for indicating that the shared transmission medium is active, wherein the generating the signaling for indicating that the shared transmission medium is active comprises: asserting, at an 
4. (Previously Presented) The method of claim 3, wherein the output at which the first signal is asserted is assigned to exclusively signal carrier activity at the shared transmission medium.  
5. (Currently amended) The method of claim 3, comprising: de-asserting, at the output, the first signal for a period 
6. (Previously Presented) The method of claim 5, comprising: finishing providing delayed receive data to an output for sending receive data to the link layer after the first signal is de-asserted.  
7. (Cancelled) 
8. (Currently amended) The method of claim 3, wherein the output at which the first signal is asserted is assigned to exclusively signal carrier activity at the shared transmission medium.  
9. (Currently amended) The method of claim 3, comprising: de-asserting, at the output, the first signal for a period 
10. (Cancelled).  
11. (Cancelled). 
12. (Currently amended) The method of claim 3, wherein the waiting to send receive data to the link layer until after the delay period comprises: waiting to send the receive data to the link layer until after a uniform delay period.  
13. (Cancelled)
14. (Cancelled) 
15. (Cancelled) 

17. (Previously Presented) The system of claim 16, wherein the output of the interface at which the first signal is asserted is for exclusively signaling carrier activity at the shared transmission medium.  
18. (Previously Presented) The system of claim 16, wherein the period of the first signal is chosen to end before the receive datapath finishes sending delayed receive data.  
19. (Currently amended) The system of claim 16, wherein the tuning circuitry is to generate the signaling for indicating that the shared transmission is active by: de-asserting, at the output, the first signal for a period 
20. (Previously Presented) The system of claim 16, wherein the tuning circuitry is to generate the signaling for indicating that the shared transmission is active by: de-asserting, at the output, the first signal for a period that ends after the receive datapath finishes sending delayed receive data.  
16, wherein the receive datapath comprises a delay circuit to store delayed received data.  
22. (Previously Presented) The system of claim 21, wherein the delay circuit comprises: a delay line to hold receive data for a period of time; and a delay logic to adjust the period of time that the delay line holds receive data.  
23. (Previously Presented) The system of claim 22, wherein the delay logic is to initiate the period of time that the delay line holds the receive data responsive to a collision signal.  
24. (Currently amended) The system of claim 16, wherein the delaying some of the moving of the receive data until after the delay period comprises: delaying some of the moving of the receive data until after a uniform delay period.  
25. (Previously Presented) The system of, claim 13, comprising a system-in-a-package (SiP), wherein the SiP comprises: a physical layer side of the system; a link layer side of the system; and the interface, wherein the interface operatively couples the physical layer side of the system and the link layer side of the system.
26. (new) The system of claim 3, wherein the receive datapath comprises sensing circuitry to provide a collision signal indicative of a collision at the shared transmission medium, and wherein the receive datapath is to delay some of the moving of the receive data until after the delay period responsive to the collision signal.
  Allowable Subject Matter
Claims 3-6,8-9,12, and 16-26 are allowed.                                                                  	                       Claims 1-2,7,10-11 and 13-15 are cancelled.
				  Reason for Allowance				
 					- “wherein the generating the signaling for indicating that the shared transmission medium is active comprises: asserting, at an output, a first signal for a period equal to the delay period less a period corresponding to an inter-frame gap” as cited in claim 3.  
- “generate signaling for indicating that the shared transmission medium is active at least partially by asserting, at an output of the interface, a first signal for a period equal to the delay period less a period corresponding to an inter-frame gap” as cited in claim 16, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record BERUTO et al US 20190230785 Al fails to teach the feature of  
- “wherein the generating the signaling for indicating that the shared transmission medium is active comprises: asserting, at an output, a first signal for a period equal to the delay period less a period corresponding to an inter-frame gap” as cited in claim 3.  
- “generate signaling for indicating that the shared transmission medium is active at least partially by asserting, at an output of the interface, a first signal for a period equal to the delay period less a period corresponding to an inter-frame gap” as cited in claim 16.			The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478